DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 368 - 387 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 368, 379, and 387 are new and recite “using the MRI data to identify one or more structural characteristics of the biological tissue” and “determining one or more second parameters for applying second ultrasound waves to the biological tissue based on the one or more structural characteristics.”
Claims 368, 379, and 387 therefore broadly read on using the MRI data to identify a plurality of any structural characteristics of the biological tissue, and determining the second parameters based on the characteristics. For example, claims 368, 379, and 387 read on using the MRI data to identify a size and shape of a portion of the biological tissue, and determining the second parameters based on the size and shape. 
Applicant’s Remarks filed 1/21/2021 do not identity where support may be found for the claimed subject matter. 
Examiner finds that the specification makes no mention of “structural characteristics.” Further, the specification does not disclose using the MRI data to identify a size and shape of a portion of the biological tissue, and determining the 
Claims 368, 379, and 387 are therefore found to present new matter by virtue of their undue breadth.  
It is noted that claims 369 - 371 and 380 - 382 each recite features specifying a nature of “the one or more structural characteristics.” In particular, these claims respectively specify that the one or more structural characteristics comprise a tissue diffusivity, or an elasticity, or a deformation. However, these claims do not cure the deficiencies of the independent claims because these claims do not limit the scope of “the one or more structural characteristics comprise” to consist of the tissue diffusivity, elasticity, or deformation. In contrast, these claims continue to read on the “the one or more structural characteristics” comprising undisclosed subject matter, such as size or shape. 


Claim 378 is new and recites: “resuming applying ultrasound waves to the biological tissue in response to determining that the temperature is less than the threshold temperature.”
As explained in the written description rejections set forth in the final Office Action mailed 9/21/2020, the specification discusses pausing sonication if temperature exceeds a threshold temperature ([0070], [0072], [0077], as published). 
However, the specification does not discuss resuming sonication. Further, the specification does not suggest that such resumption is “in response to determining that 
Claim 378 is therefore found to present new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 375, 377 - 378, and 386 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 375 is indefinite because it is unclear how the “focused ultrasound waves” that must be redirected relate to the “first ultrasound waves” and “second ultrasound waves” that are recited in claim 368. It is unclear if the “focused ultrasound waves” are the “first ultrasound waves,” the “second ultrasound waves,” or some other ultrasound waves. Moreover, it is unclear how the “focused ultrasound waves” may be ‘redirected,’ as the “focused ultrasound waves” have not been set forth as being initially directed. In other words, it is unclear how the claimed control of the “focused ultrasound waves” is a “redirecting” rather than a “directing.” For the purposes of examination, any step of directing ultrasound waves away from the second portion will be interpreted as meeting the claim.

Claim 378 is indefinite because it is unclear how the “ultrasound waves” that must be resumed relate to the “first ultrasound waves” and “second ultrasound waves” that are recited in claim 368. It is unclear if the “ultrasound waves” are the “first ultrasound waves,” the “second ultrasound waves,” or some other ultrasound waves. For the purposes of examination, any resumption of applying ultrasound waves will be interpreted as meeting the claim.
Claim 386 is indefinite because it is unclear how the “focused ultrasound waves” that must be redirected relate to the “first ultrasound waves” and “second ultrasound waves” that are recited in claim 379. It is unclear if the “focused ultrasound waves” are the “first ultrasound waves,” the “second ultrasound waves,” or some other ultrasound waves. Moreover, it is unclear how the “focused ultrasound waves” may be ‘redirected,’ as the “focused ultrasound waves” have not been set forth as being initially directed. In other words, it is unclear how the claimed control of the “focused ultrasound waves” is a “redirecting” rather than a “directing.” For the purposes of examination, any step of directing ultrasound waves away from the second portion will be interpreted as meeting the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 368, 376 - 378 and 387 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canney et al. (US 2011/0251528, of record, hereinafter “Canney”).
Regarding claims 368 and 387, Canney shows a computer-implemented (computer to drive the entire HIFU system, [0037]) method comprising: 
applying first ultrasound waves to a biological tissue (delivering ultrasound energy, [0029] and block 206 of fig. 2), thereby mechanically fractionating a portion of the biological tissue (mechanical fractionation, [0013], [0017], [0030]), wherein the first ultrasound waves are applied according to first parameters (pulsing protocol taking into account the ultrasound frequency at a HIFU source, peak positive pressure at the focus, shock amplitude, pulse length, pulse repetition frequency, duty cycle, and additional factors related to tissue boiling and shock wave heating, [0027] and block 202 of fig. 2);
contemporaneous to or after applying the first ultrasound waves, acquiring magnetic resonance imaging (MRI) data corresponding to the biological tissue (imaging system 114 includes an MRI system that monitors temperature and boiling activity during HIFU treatments, [0023] and element 114 of fig. 1A; “monitoring the target site in real-time during and/or after the pulse” via images “to visually identify the thermal effects at the target site,” [0029] and block 208 of fig. 2; “target site … monitored during HIFU treatment to ensure boiling and/or otherwise observe the effects of the HIFU treatment,” [0030]; “imaging system 114 … to monitor the thermal and mechanical effects of the HIFU treatment,” [0037]; claim 9: “monitoring the boiling of the tissue at the target site in real-time with a monitoring system …[comprising] an imaging system”; claim 29: “the monitoring system comprises a magnetic resonance imaging system configured to detect temperature and boiling activity at the target site”);
using the MRI data to identify one or more structural characteristics of the biological tissue (“monitor … boiling activity during HIFU treatments,” [0023]; “thermal destruction,” [0029]; “monitor …mechanical effects of the HIFU treatment,” [0037]; “observe the effects of the HIFU treatment,” [0030]; claim 9: “monitoring the boiling of the tissue”; claim 29: “detect … boiling activity at the target site.” Examiner maps the claimed “one or more structural characteristics” to the monitored mechanical effects and presence or absence of boiling activity and/or thermal destruction within the tissue. Alternatively, examiner maps the claimed “one or more structural characteristics” to any structural features of the biological tissue that are depicted within the MRI data that are used to monitor the tissue during treatment);
determining one or more second parameters for applying second ultrasound waves to the biological tissue based on the one or more structural characteristics (adjusting the pulsing protocol when boiling is not identified and/or thermal destruction occurs, [0029] and block 210 of fig. 2); and
applying the second ultrasound waves to the biological tissue according to the one or more second parameters (pulsing ultrasound energy toward the target site in the tissue, [0030] and block 212 of fig. 2).
Since the method is computer-implemented (computer to drive the entire HIFU system, [0037]), the method includes use of or renders obvious a non-transitory computer readable medium storing instructions that cause a device to perform the method.

Regarding claim 376, Canney discloses the claimed invention substantially as noted above. Canney further shows using the MRI data to determine a temperature of the biological tissue (“monitor the boiling bubbles and thus temperatures” … MRI system that can monitor temperature, [0023] and element 114 of fig. 1A; claim 29: “magnetic resonance imaging system configured to detect temperature”), and wherein determining the one or more second parameters comprises determining the (“adjusting the pulsing protocol such that it induces boiling,” [0029] and blocks 208 and 210 of fig. 2).

Regarding claim 377, Canney discloses the claimed invention substantially as noted above. 
Regarding the limitations of claim 377 that occur “in response to determining that the temperature exceeds a threshold temperature,” applicant is reminded that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. See MPEP 2111.04.II and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Therefore, the prior art need not teach “discontinuing applying ultrasound waves to the biological tissue” as recited in order to meet the claim because “determining that the temperature exceeds a threshold temperature” is not a condition that is necessarily met by the claimed method. Nonetheless, in the interest of compact prosecution, an alternative obviousness rejection is provided below.

Regarding claim 378, Canney discloses the claimed invention substantially as noted above. 
Regarding the limitations of claim 378 that occur “in response to determining that the temperature is less than the threshold temperature,” applicant is reminded that the Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Therefore, the prior art need not teach “resuming applying ultrasound waves to the biological tissue” as recited in order to meet the claim because “determining that the temperature is less than the threshold temperature” is not a condition that is necessarily met by the claimed method. Nonetheless, in the interest of compact prosecution, an alternative obviousness rejection is provided below.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 369 and 372 - 373 are rejected under 35 U.S.C. 103 as being unpatentable over Canney in view of Gultekin (US 7,246,939).
Regarding claim 369, Canney discloses the claimed invention substantially as noted above. 
Canney fails to show that the one or more structural characteristics comprise a tissue diffusivity.
Gultekin discloses measurement of thermal diffusivity, thermal conductivity, specific heat, specific absorption rate, thermal power, heat transfer coefficient, heat of reaction and membrane permeability by nuclear magnetic resonance. Gultekin teaches that one or more structural characteristics comprise a tissue diffusivity (“monitoring the diffusion of thermal energy during the treatment of tumors… measurement of thermal diffusivity,” col. 1, lines 45 - 56; thermal diffusivity, col. 2, lines 40 - 52; claim 1: “measuring the thermal diffusivity”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Canney’s invention to have the one or more structural characteristics comprise a tissue diffusivity, as taught by Gultekin, in order to monitor the diffusion of thermal energy during the treatment of tumors, as suggested by Gultekin (col. 1, lines 45 - 56). 
Examiner notes that applicant discloses no criticality of tissue diffusivity, but instead merely mentions in the specification that characteristics “may include signal 
Regarding claim 372, Canney discloses the claimed invention substantially as noted above. 
Canney is silent as to whether or not the MRI data are indicative of a longitudinal (T1) relaxation time of the biological tissue.
Gultekin discloses measurement of thermal diffusivity, thermal conductivity, specific heat, specific absorption rate, thermal power, heat transfer coefficient, heat of reaction and membrane permeability by nuclear magnetic resonance. Gultekin teaches MRI data that are indicative of a T1 relaxation time (T1, col. 3, lines 50 - 60; claim 1: T1) of the biological tissue (“monitoring the diffusion of thermal energy during the treatment of tumors,” col. 1, lines 45 - 56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Canney’s invention to have the MRI data be indicative of a T1 relaxation time of the biological tissue, as taught by Gultekin, in order to monitor the diffusion of thermal energy during the treatment of tumors, as suggested by Gultekin (col. 1, lines 45 - 56). Examiner notes that T1-weighted MRI data are well-understood and conventional in the art. 
Regarding claim 373, Canney discloses the claimed invention substantially as noted above. 
Canney is silent as to whether or not the MRI data are indicative of a transversal (T2) relaxation time of the biological tissue.
(T2, col. 3, lines 50 - 60; claim 1: T2) of the biological tissue (“monitoring the diffusion of thermal energy during the treatment of tumors,” col. 1, lines 45 - 56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Canney’s invention to have the MRI data be indicative of a T2 relaxation time of the biological tissue, as taught by Gultekin, in order to monitor the diffusion of thermal energy during the treatment of tumors, as suggested by Gultekin (col. 1, lines 45 - 56). Examiner notes that T2-weighted MRI data are well-understood and conventional in the art. 

Claims 370 - 371 are rejected under 35 U.S.C. 103 as being unpatentable over Canney in view of Kuhn et al. (US 2010/0179414, hereinafter “Kuhn”).
Regarding claim 370, Canney discloses the claimed invention substantially as noted above. 
Canney fails to show that the one or more structural characteristics comprise a tissue elasticity.
Kuhn discloses image guided therapy. Kuhn teaches that one or more structural characteristics comprise a tissue elasticity (“magnetic resonance elastography,” abstract; “MRE imaging module produces maps of elasticity and viscous properties of the tissue of the therapy region,” [0015]; [0022] - [0024]). 
 (abstract; [0015]). 
Regarding claim 371, Canney discloses the claimed invention substantially as noted above. 
Canney fails to show that the one or more structural characteristics comprise a tissue deformation.
Kuhn discloses image guided therapy. Kuhn teaches that one or more structural characteristics comprise a tissue deformation (“motion vector field represents … deformations of the therapy region,” [0013]; [0015]; “… programmed to derive information about … deformation of the therapy region from a time series of images,” [0023]; [0024]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Canney’s invention to have the one or more structural characteristics comprise a tissue deformation, as taught by Kuhn, in order to enable the therapeutic action to account for complicated movements and deformations of the therapy region, as suggested by Kuhn ([0013]). 

Canney is interpreted as meeting the limitations of claims 377 and 378, as discussed above. However, in the interest of compact prosecution, an alternative rejection is provided herein.
s 377 - 378 are rejected under 35 U.S.C. 103 as being unpatentable over Canney in view of Jun (US 2013/0282040, of record).
Regarding claims 377 and 378, Canney discloses the claimed invention substantially as noted above. 
Canney is silent as to discontinuing applying ultrasound waves to the biological tissue in response to determining that the temperature exceeds a threshold temperature and resuming applying ultrasound waves in response to determining that the temperature is less than a threshold temperature.
Jun discloses an ultrasound treatment device ([0001]). Jun teaches discontinuing applying ultrasound waves to the biological tissue in response to determining that the temperature exceeds a threshold temperature and resuming applying ultrasound waves in response to determining that the temperature is less than a threshold temperature (“if the measured result of the temperature … exceeds a prescribed threshold value, the treatment can be made to pause … resuming … when the temperature gets below the threshold value,” [0042]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Canney’s invention to include discontinuing applying ultrasound waves to the biological tissue in response to determining that the temperature exceeds a threshold temperature and resuming applying ultrasound waves in response to determining that the temperature is less than a threshold temperature, as taught by Jun, in order to provide full control over the treatment level or intensity according to the temperature characteristics upon monitoring of the temperature, as suggested by Jun ([0042]).

Claims 374 - 375, 379, and 385 - 386 are rejected under 35 U.S.C. 103 as being unpatentable over Canney et al. (US 2011/0251528, of record, hereinafter “Canney”) in view of Raju et al. (US 2012/0035464, of record, hereinafter “Raju”).
Regarding claim 374, Canney discloses the claimed invention substantially as noted above. 
Canney fails to show that the portion of the biological tissue is a first portion, wherein the MRI data corresponds to a second portion of the biological tissue that is distinct from the first portion.
Raju discloses control of ultrasonic apparatuses that plan therapy using MRI ([0001]). Raju teaches a portion of biological tissue that is a first portion (treatment zone 260, [0060] and fig. 2), wherein MRI data (MRI thermometry for “continuously monitoring the temperature of the subject in the region surrounding the treatment zone,” [0037]; [0044]; “region 262 surrounding the treatment zone 260 … used to measure the temperature during the actual therapeutic operation,” [0060] and fig. 2) corresponds to a second portion (region 262, [0060] and fig. 2) of the biological tissue that is distinct from the first portion (treatment zone 260, [0060] and fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Canney’s invention to have the portion of the biological tissue be a first portion, and to have the MRI data correspond to a second portion of the biological tissue that is distinct from the first portion, as taught by Raju, in order to maintain better control of the treatment by monitoring the ([0037]; [0044]).

Regarding claim 375, the combined invention of Canney and Raju discloses the claimed invention substantially as noted above. Canney further shows that ultrasound is directed away from the second portion based on evaluation of the MRI data, as the target site is treated until the desired target site is mechanically fractionated or otherwise destroyed ([0030]), and the target site is the “first portion” rather than the “second portion.”
The combined invention of Canney and Raju is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the 112(b) rejections above. 

Regarding claim 379, Canney shows a device comprising a processor (computer to drive the entire HIFU system, [0037]), a transducer (HIFU source 102 is an ultrasound transducer, [0015] and fig. 1A), and a magnetic resonance imaging (MRI) system (imaging system 114 includes an MRI system, [0023] and element 114 of fig. 1A; claim 29: “the monitoring system comprises a magnetic resonance imaging system …”). The system is computer-based ([0037]), and thus includes or renders obvious a non-transitory computer readable medium storing instructions that cause the device to perform its functions. The functions comprise:
applying, via the transducer, first ultrasound waves to a biological tissue (delivering ultrasound energy, [0029] and block 206 of fig. 2), thereby (mechanical fractionation, [0013], [0017], [0030]), wherein the first ultrasound waves are applied according to first parameters (pulsing protocol taking into account the ultrasound frequency at a HIFU source, peak positive pressure at the focus, shock amplitude, pulse length, pulse repetition frequency, duty cycle, and additional factors related to tissue boiling and shock wave heating, [0027] and block 202 of fig. 2);
contemporaneous to or after applying the first ultrasound waves, acquiring magnetic resonance imaging (MRI) data corresponding to the biological tissue via the MRI system (imaging system 114 includes an MRI system that monitors temperature and boiling activity during HIFU treatments, [0023] and element 114 of fig. 1A; “monitoring the target site in real-time during and/or after the pulse” via images “to visually identify the thermal effects at the target site,” [0029] and block 208 of fig. 2; “target site … monitored during HIFU treatment to ensure boiling and/or otherwise observe the effects of the HIFU treatment,” [0030]; “imaging system 114 … to monitor the thermal and mechanical effects of the HIFU treatment,” [0037]; claim 9: “monitoring the boiling of the tissue at the target site in real-time with a monitoring system …[comprising] an imaging system”; claim 29: “the monitoring system comprises a magnetic resonance imaging system configured to detect temperature and boiling activity at the target site”);
using the MRI data to identify one or more structural characteristics of the biological tissue (“monitor … boiling activity during HIFU treatments,” [0023]; “thermal destruction,” [0029]; “monitor …mechanical effects of the HIFU treatment,” [0037]; “observe the effects of the HIFU treatment,” [0030]; claim 9: “monitoring the boiling of the tissue”; claim 29: “detect … boiling activity at the target site.” Examiner maps the claimed “one or more structural characteristics” to the monitored mechanical effects and presence or absence of boiling activity and/or thermal destruction within the tissue. Alternatively, examiner maps the claimed “one or more structural characteristics” to any structural features of the biological tissue that are depicted within the MRI data that are used to monitor the tissue during treatment);
determining one or more second parameters for applying second ultrasound waves to the biological tissue based on the one or more structural characteristics (adjusting the pulsing protocol when boiling is not identified and/or thermal destruction occurs, [0029] and block 210 of fig. 2); and
applying, via the transducer, the second ultrasound waves to the biological tissue according to the one or more second parameters (pulsing ultrasound energy toward the target site in the tissue, [0030] and block 212 of fig. 2).

Canney fails to show a user interface.
Raju discloses control of ultrasonic apparatuses that plan therapy using MRI ([0001]). Raju teaches a user interface (graphical user interface 118, [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Canney’s invention to include a ([0059]). Examiner notes that user interfaces are notoriously well-understood and conventional in the art. 

Regarding claim 385, the combined invention of Canney and Raju discloses the claimed invention substantially as noted above. 
Canney fails to show that the portion of the biological tissue is a first portion, wherein the MRI data corresponds to a second portion of the biological tissue that is distinct from the first portion.
Raju teaches a portion of biological tissue that is a first portion (treatment zone 260, [0060] and fig. 2), wherein MRI data (MRI thermometry for “continuously monitoring the temperature of the subject in the region surrounding the treatment zone,” [0037]; [0044]; “region 262 surrounding the treatment zone 260 … used to measure the temperature during the actual therapeutic operation,” [0060] and fig. 2) corresponds to a second portion (region 262, [0060] and fig. 2) of the biological tissue that is distinct from the first portion (treatment zone 260, [0060] and fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Canney’s invention to have the portion of the biological tissue be a first portion, and to have the MRI data correspond to a second portion of the biological tissue that is distinct from the first portion, as taught by Raju, in order to maintain better control of the treatment by monitoring the temperature in the tissue surrounding the treatment zone, as suggested by Raju ([0037]; [0044]).

Regarding claim 386, the combined invention of Canney and Raju discloses the claimed invention substantially as noted above. Canney further shows that ultrasound is directed away from the second portion based on evaluation of the MRI data, as the target site is treated until the desired target site is mechanically fractionated or otherwise destroyed ([0030]), and the target site is the “first portion” rather than the “second portion.”
The combined invention of Canney and Raju is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the 112(b) rejections above. 

Claims 380 and 383 - 384 are rejected under 35 U.S.C. 103 as being unpatentable over Canney and Raju as applied to claim 379 above, and further in view of Gultekin (US 7,246,939).
Regarding claim 380, the combined invention of Canney and Raju discloses the claimed invention substantially as noted above. 
Canney fails to show that the one or more structural characteristics comprise a tissue diffusivity.
Gultekin discloses measurement of thermal diffusivity, thermal conductivity, specific heat, specific absorption rate, thermal power, heat transfer coefficient, heat of reaction and membrane permeability by nuclear magnetic resonance. Gultekin teaches that one or more structural characteristics comprise a tissue diffusivity (“monitoring the diffusion of thermal energy during the treatment of tumors… measurement of thermal diffusivity,” col. 1, lines 45 - 56; thermal diffusivity, col. 2, lines 40 - 52; claim 1: “measuring the thermal diffusivity”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Canney and Raju to have the one or more structural characteristics comprise a tissue diffusivity, as taught by Gultekin, in order to monitor the diffusion of thermal energy during the treatment of tumors, as suggested by Gultekin (col. 1, lines 45 - 56). 
Examiner notes that applicant discloses no criticality of tissue diffusivity, but instead merely mentions in the specification that characteristics “may include signal intensity, proton signal intensity, T1 signal intensity, T2 signal intensity, indicated temperature, indicated tissue diffusivity, indicated tissue elasticity, or indicated tissue deformation” ([0072], [0075] as published). 
Regarding claim 383, the combined invention of Canney and Raju discloses the claimed invention substantially as noted above. 
Canney is silent as to whether or not the MRI data are indicative of a longitudinal (T1) relaxation time of the biological tissue.
Gultekin discloses measurement of thermal diffusivity, thermal conductivity, specific heat, specific absorption rate, thermal power, heat transfer coefficient, heat of reaction and membrane permeability by nuclear magnetic resonance. Gultekin teaches MRI data that are indicative of a T1 relaxation time (T1, col. 3, lines 50 - 60; claim 1: T1) of the biological tissue (“monitoring the diffusion of thermal energy during the treatment of tumors,” col. 1, lines 45 - 56).
(col. 1, lines 45 - 56). Examiner notes that T1-weighted MRI data are well-understood and conventional in the art. 
Regarding claim 384, the combined invention of Canney and Raju discloses the claimed invention substantially as noted above. 
Canney is silent as to whether or not the MRI data are indicative of a transversal (T2) relaxation time of the biological tissue.
Gultekin discloses measurement of thermal diffusivity, thermal conductivity, specific heat, specific absorption rate, thermal power, heat transfer coefficient, heat of reaction and membrane permeability by nuclear magnetic resonance. Gultekin teaches MRI data that are indicative of a T2 relaxation time (T2, col. 3, lines 50 - 60; claim 1: T2) of the biological tissue (“monitoring the diffusion of thermal energy during the treatment of tumors,” col. 1, lines 45 - 56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Canney and Raju to have the MRI data be indicative of a T2 relaxation time of the biological tissue, as taught by Gultekin, in order to monitor the diffusion of thermal energy during the treatment of tumors, as suggested by Gultekin (col. 1, lines 45 - 56). Examiner notes that T2-weighted MRI data are well-understood and conventional in the art. 

s 381 - 382 are rejected under 35 U.S.C. 103 as being unpatentable over Canney and Raju as applied to claim 379 above, and further in view of Kuhn et al. (US 2010/0179414, hereinafter “Kuhn”).
Regarding claim 381, the combined invention of Canney and Raju discloses the claimed invention substantially as noted above. 
Canney fails to show that the one or more structural characteristics comprise a tissue elasticity.
Kuhn discloses image guided therapy. Kuhn teaches that one or more structural characteristics comprise a tissue elasticity (“magnetic resonance elastography,” abstract; “MRE imaging module produces maps of elasticity and viscous properties of the tissue of the therapy region,” [0015]; [0022] - [0024]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Canney and Raju to have the one or more structural characteristics comprise a tissue elasticity, as taught by Kuhn, in order to improve accuracy of temperature distribution data, as suggested by Kuhn (abstract; [0015]). 
Regarding claim 382, the combined invention of Canney and Raju discloses the claimed invention substantially as noted above. 
Canney fails to show that the one or more structural characteristics comprise a tissue deformation.
Kuhn discloses image guided therapy. Kuhn teaches that one or more structural characteristics comprise a tissue deformation (“motion vector field represents … deformations of the therapy region,” [0013]; [0015]; “… programmed to derive information about … deformation of the therapy region from a time series of images,” [0023]; [0024]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Canney and Raju to have the one or more structural characteristics comprise a tissue deformation, as taught by Kuhn, in order to enable the therapeutic action to account for complicated movements and deformations of the therapy region, as suggested by Kuhn ([0013]). 

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that the cited art fails to teach or suggest “using the MRJ data to identify one or more structural characteristics of the biological tissue [and] determining one or more second parameters for applying second ultrasound waves to the biological tissue based on the one or more structural characteristics."
Examiner respectfully disagrees. As explained above, Canney shows using the MRI data to identify one or more structural characteristics of the biological tissue (“monitor … boiling activity during HIFU treatments,” [0023]; “thermal destruction,” [0029]; “monitor …mechanical effects of the HIFU treatment,” [0037]; “observe the effects of the HIFU treatment,” [0030]; claim 9: “monitoring the boiling of the tissue”; claim 29: “detect … boiling activity at the target site”). Specifically, examiner maps the claimed “one or more structural characteristics” to the monitored mechanical effects and 
Canney further shows determining one or more second parameters for applying second ultrasound waves to the biological tissue based on the one or more structural characteristics (adjusting the pulsing protocol when boiling is not identified and/or thermal destruction occurs, [0029] and block 210 of fig. 2).
Applicant further argues on page 8 that ‘Canney appears to mention MRI only once and without reference to identifying structural characteristics of tissue: "the imaging system 114 can include a magnetic resonance imaging ("MRI") system that can monitor temperature and boiling activity during HIFU treatments."’
In response, examiner reiterates that the claimed “one or more structural characteristics” is/are mapped to Canney’s monitored mechanical effects and presence or absence of boiling activity and/or thermal destruction within the tissue (“monitor … boiling activity during HIFU treatments,” [0023]; “thermal destruction,” [0029]; “monitor …mechanical effects of the HIFU treatment,” [0037]; “observe the effects of the HIFU treatment,” [0030]; claim 9: “monitoring the boiling of the tissue”; claim 29: “detect … boiling activity at the target site”). Alternatively, in light of the breadth of the claim, examiner maps the claimed “one or more structural characteristics” to any structural features of the biological tissue that are depicted within the MRI data that are used to monitor the tissue during treatment. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793